t c summary opinion united_states tax_court matthew harris and deborah m mace-harris petitioners v commissioner of internal revenue respondent docket no 17418-08s filed date matthew harris and deborah m mace-harris pro sese robert v boeshaar for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an addition_to_tax of dollar_figure pursuant to sec_6651 the issues for decision1 are whether petitioners are entitled to a deduction of dollar_figure for losses sustained in a joint_venture and are subject_to the addition_to_tax pursuant to sec_6651 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when petitioners filed their petition they resided in the state of washington petitioners filed their form_1040 u s individual_income_tax_return on or about date they subsequently amended their return on or about date on their amended_return petitioners claimed on schedule c profit or loss from business dollar_figure of cost_of_goods_sold cgs reflecting losses sustained from a joint_venture agreement 1respondent conceded that matthew harris petitioner is entitled to a deduction for commission fees paid to his daughter petitioner conceded that he is not entitled to a deduction for claimed commission fees paid to deborah mace-harris petitioner’s self-employment_tax adjustment is a computational adjustment and will be resolved consistent with the court’s decision petitioner entered into a joint_venture agreement agreement dated date with jebuni import2 jebuni to develop and execute a purchase contract with fred meyer a regional multidepartmental store for manufactured goods petitioner agreed to provide funds for the upfront costs of manufacturing the goods and jebuni agreed to purchase the material and hire the artisans the agreement specified that when jebuni obtained payment from fred meyer jebuni would repay petitioner for his original investment and petitioner would also receive a 30-percent share of the proceeds on date fred meyer executed a purchase order with jebuni for the manufactured goods the purchase order specified that the goods were to be shipped on date petitioner provided funding for the venture and jebuni manufactured the goods consistent with their agreement jebuni delivered the goods to fred meyer and was paid for the delivery but jebuni never repaid petitioner his advance funding or paid over his share of the proceeds respondent issued to petitioners a notice_of_deficiency disallowing petitioners’ claimed cgs for and dollar_figure of petitioners’ claimed deduction for commissions and fees of dollar_figure 2jebuni was involved in ch bankruptcy proceedings throughout discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 although petitioner characterized the claimed loss as cgs and respondent did not correct this characterization petitioner’s funding for the agreement did not constitute cgs 3petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax 4respondent’s counsel continually referred to cgs as a schedule c deduction as we explained in lawson v commissioner tcmemo_1994_286 cgs is taken into account in computing gross_income and is not an item of deduction see also 88_tc_654 sec_263a provides the rule for inclusion in inventory costs of certain expenses the direct_cost of property produced_by_the_taxpayer or property acquired by the taxpayer for resale which is inventory in the hands of the taxpayer shall be included in inventory costs sec_263a b petitioner did not produce or acquire property for resale during jebuni manufactured the goods and sold them to fred meyer petitioner simply provided funds for the upfront costs for the manufacture of the goods pursuant to the joint_venture agreement and jebuni was the party responsible for manufacturing and selling the goods petitioner’s investment rather resulted in a loss and if properly substantiated may be deductible pursuant to sec_165 see sec_165 c ii loss deduction deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see indopco inc v commissioner supra pincite 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise with respect to individuals deductions for losses are limited as is relevant here to losses_incurred in any transaction entered into for profit sec_165 in order for the loss to be deductible the loss must be evidenced by a closed and completed transaction fixed by an identifiable_event and actually sustained during the taxable_year sec_1_165-1 income_tax regs a loss shall be allowed as a deduction under sec_165 only for the taxable_year in which the loss is sustained sec_1_165-1 income_tax regs petitioner presented records and testified that he provided jebuni with the funds necessary to manufacture the goods pursuant to their agreement the court is satisfied that petitioner has substantiated that he paid jebuni dollar_figure in pursuant to their agreement accordingly if petitioner sustained a loss attributable to the joint_venture agreement in he will be entitled to deduct the amount of the loss petitioner claimed on his amended_return filed in a loss related to the agreement with jebuni and argued that he sustained the loss in because jebuni was in bankruptcy during petitioner’s agreement with jebuni specified that the agreement shall continue until the venture is completed and that after the collection of all proceeds from the venture are completed petitioner would receive repayment of the advance funding under the fred meyer purchase order the shipment date for the goods was not until date thus the purchase order was not complete until jebuni shipped the goods on date jebuni was not obligated to pay petitioner until there 6petitioner testified that he sent six wire transfers to jebuni in he provided copies of two wire transfer receipts totaling dollar_figure with jebuni as the beneficiary petitioner authorized the four remaining wire transfers via telephone and consequently did not obtain wire transfer receipts for those transfers instead petitioner obtained a signed letter from his bank confirming that in he authorized four wire transfers via telephone in favor of jebuni but the letter did not indicate the amounts of the remaining four wire transfers 7the venture according to the agreement refers to the sale of manufactured goods to fred meyer was a closed and completed transaction pursuant to their agreement upon delivery of the goods see gorman v commissioner tcmemo_1990_136 casey v commissioner tcmemo_1988_170 affd without published opinion 876_f2d_899 11th cir carpenter v commissioner tcmemo_1981_551 petitioner could be certain of nonpayment and realize a loss only after jebuni satisfied the fred meyer purchase order received payment from fred meyer and then refused to pay petitioner the certainty of nonpayment did not occur in therefore petitioner did not sustain a loss in accordingly respondent’s determination is sustained iii sec_6651 addition_to_tax sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner supra once the commissioner meets his burden of production regarding the addition_to_tax the burden_of_proof remains on the taxpayer who must prove that the failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 higbee v commissioner supra pincite a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time barkley v commissioner tcmemo_2004_287 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner’s federal_income_tax return was due on date and was not filed until on or about date therefore respondent has met his burden of production petitioner testified that when his father passed away in petitioner traveled to philadelphia on several occasions to assist his mother who had difficulty dealing with the tragedy although the court commends petitioner in assisting his mother during this difficult time petitioners presented no additional evidence as to why they could not year following the passing of petitioner’s father timely file their return in addition they did not file their return for a full year and a half after the due_date of the return and failed to present additional reasonable_cause for their failure to timely file their return as required by sec_6651 accordingly respondent’s determination of an addition_to_tax under sec_6651 is sustained to reflect the foregoing decision will be entered under rule
